Citation Nr: 0429181	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  02-19 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served a period of honorable active duty in the 
Navy from April 1946 to October 1949.  In addition, the 
veteran served a period of active duty in the Army from March 
1955 to November 1961.  For his second period of active duty, 
the veteran was discharged under conditions other than 
honorable due to a felony conviction while in active service.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran had a Travel Board hearing with the undersigned 
Acting Judge from the Board at the RO in February 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a February 2002 statement, the veteran submitted a claim 
for entitlement to special monthly compensation based on loss 
of use of a creative organ.  This issue is referred to the RO 
for appropriate action.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In the February 2004 hearing transcript, the veteran stated 
that he was going to have another CT scan of his lungs during 
March 2004.  Evidence of record indicates that the veteran 
has been treated for his claimed lung disability at the VA 
Medical Center in Temple, Texas.  In addition, the veteran 
identified the date and provider of a blood transfusion 
during active service, which he claims, could have led to his 
contracting hepatitis C.  As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2004).      

To fully comply with its duty to assist, VA must provide an 
examination that includes review of the record of prior care 
and, if necessary to decide a claim, VA must obtain a medical 
opinion regarding nexus between a current disability and an 
in-service injury or disease.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. App. 121 
(1991) (examiner must review the record to be fully 
informed).  In this case, the veteran claims that he 
contracted hepatitis C due to events that occurred during 
active service.  In the February 2004 hearing transcript, the 
veteran testified that he got multiple tattoos during his 
period of active service in the Navy as well as received a 
blood transfusion in November 1947 at a private hospital 
while on leave during active service.  Service medical 
records dated in December 1947 indicate that while on leave 
the veteran accidentally shot himself and was hospitalized 
for treatment of that gunshot wound in a private hospital 
during November and December 1947.  In addition, the veteran 
submitted a photocopied service medical record, dated in 
August 1949, which shows he was treated for jaundice during 
active service.  A May 2000 VA treatment record shows a 
diagnosis of chronic hepatitis C infection with normal liver 
function test (LFT).  However, the VA physician did not offer 
an opinion regarding any relationship between the veteran's 
claimed disability and the events, which occurred during the 
veteran's active service in the Navy.

The veteran also claims that he was exposed to asbestos 
during active service in the Navy and later developed COPD 
secondary to asbestos exposure.  In the February 2004 hearing 
transcript, the veteran testified that he was a seaman as 
well as having attended boiler technician school during 
active naval service.  The veteran further detailed that he 
was assigned to the USS Springfield from between 1946 and 
1949, and used powdered asbestos to repair pipes while 
working in the boiler room of the vessel.  The veteran's 
service medical records are void of any complaint, treatment, 
or diagnosis of COPD or any other lung disability.  VA 
treatment notes dated from November 1999 to January 2001 
indicate that the veteran suffers from severe obstructive 
lung disease, dyspnea on exertion, emphysema, and has a 
nodule in his chest.  A June 2000 VA treatment note reported 
that a CT scan had revealed no asbestosis.  As noted above, 
the veteran reported in the February 2004 hearing transcript 
that he was going to have another CT scan of his lungs during 
March 2004.  Evidence of record does not contain an opinion 
regarding any relationship between the veteran's claimed lung 
disability and his alleged exposure to asbestos during active 
service in the Navy.
  
VA has a duty to secure a medical examination or opinion if 
one is necessary to decide a claim for benefits.  See 38 
U.S.C.A. § 5103(A)(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2004).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain any additional 
treatment records for the veteran's 
claimed hepatitis C and lung disabilities 
from the VA Medical Center in Temple, 
Texas for the period from January 2001 to 
the present.

2.  The RO also should also attempt to 
obtain the veteran's treatment records 
from the private hospital (as listed in 
the February 2004 hearing transcript, at 
pages 5 and 6, included in the file) for 
the surgical procedure and hospital 
treatment during November and December 
1947.

3.  The RO should then secure a VA 
medical opinion to determine the etiology 
of the veteran's current claimed 
disability of hepatitis C and whether it 
is related to active service.  If an 
examination of the veteran is needed to 
obtain such an opinion, an examination 
should be scheduled.  After a full review 
of the veteran's claims folder, the 
examiner should indicate whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's diagnosed condition of 
hepatitis C was incurred in or aggravated 
by active service.  The claims folder and 
a copy of the REMAND should be made 
available to the examiner for review.

4.  The RO should also schedule the 
veteran for a VA examination to determine 
the current diagnosis or diagnoses of any 
lung disability present and whether any 
current lung disability is related to 
active service.  For each lung disorder 
diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
lung disability was due to asbestos 
exposure incurred during active service.  
The claims folder and a copy of the 
REMAND should be made available to the 
examiner for review.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
hepatitis C and entitlement to service 
connection for COPD on a direct basis as 
secondary to asbestos exposure, with 
consideration of all evidence of record, 
including that received since the last 
supplemental statement of the case 
(SSOC).  If the claims remain denied, the 
RO should issue a SSOC to the veteran and 
his representative, if any, and they 
should be given an appropriate 
opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits since 
November 2002.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


